Proceeding pursuant to Executive Law § 296 to review a determination of the Commissioner of the New York State Division of Human Rights, dated October 21, 1988, which found that the petitioner had discriminated against the complainants on the basis of race and directed the petitioner to pay each complainant $5,000 as compensatory damages for mental anguish and humiliation.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The Commissioner’s determination that the complainants were subjected to unlawful discrimination by the petitioner because of their race is supported by substantial evidence (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Moreover, the award to each complainant of $5,000 for mental anguish was supported by the record and is in accordance with awards for similar types of discrimination (see, Matter of Courant v Rosa, 195 AD2d 555; Matter of Alverson v State Div. of Human Rights, 181 AD2d 1019; Matter of Cosmos Forms v State Div. of Human Rights, 150 AD2d 442). O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.